AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00117-LGW-BWC Document 15 Filed 05/25/21 Page 1 of 2

In the Guited States District Court
For the Southern District of Georgia
Waprross Division

MICHAEL ALONZA RUFUS, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-117
*
Vv. *
*
STATE OF GEORGIA, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 13. Petitioner Michael Rufus
(“Rufus”) filed Objections to the Report and Recommendation.
Dkt. No. 14.

In his Objections, Rufus accuses the Magistrate Judge of
“breach” and “fraud.” Id. at 2. Rufus states the Magistrate
Judge did not acknowledge a Georgia statutory provision or
certain arguments Rufus advanced in his previous filings. Id.
Rufus then describes steps he claims he undertook in the state
court system and takes issue with the state court rulings or
failures to act. Id. Plaintiff argues he has established he

was restrained of liberty by “proceedings and orders that are

coram non judice and void.” Id. at 3. Rufus also addresses the

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00117-LGW-BWC Document 15 Filed 05/25/21 Page 2 of 2

Magistrate Judge’s rulings on the petitions for disqualification
but does not offer any true criticism.? Id.

Rufus’ Objections are largely unresponsive to the Report
and Recommendation and do not suggest the Court should reach any
conclusion other the one the Magistrate Judge recommended.
Rufus’ Objections and the documents he attached thereto
generally underscore his failure to exhaust his state court
remedies prior to filing this 28 U.S.C. § 2241 Petition. [In
addition, Rufus does not refute the Magistrate Judge's
application of case law relevant to a determination of whether
Rufus exhausted his state remedies.

Accordingly, the Court OVERRULES Rufus’ Objections and
ADOPTS the Magistrate Judge’s Report and Recommendation as the
opinion of the Court. The Court DISMISSES without prejudice
Rufus’ Amended 28 U.S.C. § 2241 Petition based on his failure to
exhaust his state remedies, DIRECTS the Clerk of Court to CLOSE

this case and enter the appropriate judgment of dismissal, and

DENIES Rufus in forma pauperis sta Ma

SO ORDERED, this rv) ay oO

wY , 2021.

 

 

HON.) LI GODBEY WOOD, JUDGE
UNITED /STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

 

 

3

Rufus makes no showing the Magistrate Judge’s determination on
Rufus’ disqualification arguments is clearly erroneous or contrary to
jaw. 28 U.S.C. § 636 (bo) (1) (A); Ped. R. Civ. B. 72a).

 
